TEREX CORPORATION

AMENDED AND RESTATED

2000 INCENTIVE PLAN

(as amended through October 14, 2008)

 

Terex Corporation (the "Company") hereby establishes and adopts the following
Amended and Restated 2000 Incentive Plan (the "Plan").

 

RECITALS

 

WHEREAS, the Company desires to encourage high levels of performance by those
individuals who are key to the success of the Company, to attract new
individuals who are highly motivated and who will contribute to the success of
the Company and to encourage such individuals to remain as directors, officers,
employees, consultants and/or advisors of the Company and its subsidiaries and
affiliates by increasing their proprietary interest in the Company's growth and
success.

 

WHEREAS, to attain these ends, the Company has formulated the Plan embodied
herein to authorize the granting of incentive awards through grants of stock
options, grants of stock appreciation rights, grants of share purchase awards,
grants of restricted share awards and grants of performance awards to those
individuals whose judgment, initiative and efforts are, have been or are
expected to be responsible for the success of the Company.

 

NOW, THEREFORE, the Company hereby constitutes, establishes and adopts the
following Plan and agrees to the following provisions:

 

ARTICLE I

 

DEFINITIONS

 

1.1.     “Award” shall include a grant of an Option, a grant of a stock
appreciation right, a grant of a Share Purchase Award, a grant of a Restricted
Share Award, a grant of a Performance Award or any other award made under the
terms of the Plan.

 

1.2.     “Cause" shall mean: (i) conviction in a court of law of, or guilty plea
or no contest plea to, a felony charge or a misdemeanor charge involving moral
turpitude, (ii) willful, substantial and continued failure to perform duties,
(iii) willful engagement in conduct that is demonstrably and materially
injurious to the Company, (iv) entry by a court or quasi-judicial governmental
agency of the United States or a political subdivision thereof of an order
barring an Employee from serving as an officer or director of a public company,
(v) gross negligence resulting in material economic harm to the Company, or (vi)
a breach by an Employee of any agreement between such Employee and the Company.
For the purposes of clauses, (ii), (iii) and (v) of this definition, no act or
failure to act shall be deemed “willful” or “gross negligence” (x) if caused by
a Disability or (y) unless done, or omitted to be done, not in good faith or
without reasonable belief that such act or omission was in the best interest of
the Company.

 

 

1.3.

A "Change in Control of the Company" shall mean:

 

(i) the sale, assignment, lease, transfer or conveyance (in one transaction or a
series of transactions) of all or substantially all of the Company’s assets;

 

1

 



 

--------------------------------------------------------------------------------

 

(ii) the Company shall be merged or consolidated with another corporation, and
as a result of such merger or consolidation either (a) the Company is not the
continuing or surviving corporation or (b) less than 51% of the outstanding
voting securities of the surviving or resulting corporation shall be owned
directly or indirectly in the aggregate by the shareholders of the Company
immediately prior to such merger or consolidation;

 

(iii) the liquidation or dissolution of the Company or the adoption of a plan by
the stockholders of the Company relating to the dissolution or liquidation of
the Company;

 

(iv) the acquisition by any person or group (as such term is used in Section
13(d)(3) of the Exchange Act) of a direct or indirect majority in interest (more
than 50%) of the voting power of the Shares of the Company by way of purchase,
merger or consolidation or otherwise, or

 

(v) during any period of two consecutive years, individuals who at the beginning
of such period constituted the Board of Directors of the Company (which includes
any new directors whose nomination for election by such Board of Directors was
approved by a vote of at least 66 2/3% of the directors then still in office who
were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board of Directors of the Company.

 

For purposes of this Section 1.3, the term “person” shall mean any individual,
corporation, partnership, joint venture, association, joint stock company,
trust, unincorporated organization, government or any agency or political
subdivision thereof, or any other entity.

 

For purposes of Section 1.3, the rules of Section 318(a) of the Code and the
regulations issued thereunder shall be used to determine stock ownership.

 

 

1.4.  

"Code" means the Internal Revenue Code of 1986, as now or hereafter amended.

 

 

1.5.

"Committee" means the committee established pursuant to Section 4.2.

 

 

1.6.

“Directors” means the members of the Board of Directors of the Company.

 

1.7.     "Disability" means a Participant's inability to engage in any
substantial gainful activity because of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted,
or can be expected to last, for a continuous period of twelve (12) months or
longer.

 

1.8.     "Employee" means all employees of the Company or of a subsidiary or
affiliate of the Company participating in the Plan, including officers of the
Company who are also directors of the Company.

 

 

1.9.

"Exchange Act" means the Securities Exchange Act of 1934, as amended.

 

 

1.10.

“Fair Market Value” shall have the meaning set forth in Section 10.2.

 

2

 



 

--------------------------------------------------------------------------------

 

1.11.   “Non-Employee Director” is a Director who is a “Non-Employee Director”
within the meaning of Rule 16b-3(b)(3)(i) of the Exchange Act.

 

 

1.12.

“Option” means options to purchase Shares.

 

1.13.   “Outside Director” is a Director who is an “outside director” within the
meaning of Section 162(m)(4)(C)(i) of the Code.

 

 

1.14.

"Participant" means a person who receives an Award under the Plan.

 

1.15.   “Performance Awards” means cash bonuses or other Awards under the Plan,
including Options, Share Purchase Awards, Restricted Share Awards and stock
appreciation rights, based on performance measures.

 

1.16.   “Qualifying Performance Awards” means Performance Awards which the
Committee intends to qualify for a tax deduction under the Code.

 

 

1.17.

“Restricted Shares” shall have the meaning set forth in Section 8.1.

 

1.18.   "Restricted Share Awards" means Shares subject to restrictions on their
transfer, conditions of forfeitability, or any other limitations or restrictions
as determined by the Committee.

 

 

1.19.

"Shares" means shares of Common Stock, par value $.01, of the Company.

 

 

1.20.

“Share Purchase Awards” shall have the meaning set forth in Section 7.1.

 

ARTICLE 2

 

PURPOSE OF THE PLAN

 

2.1      Purpose. The purpose of the Plan is to assist the Company in attracting
and retaining selected individuals to serve as directors, officers, consultants,
advisors and Employees of the Company and its subsidiaries and affiliates who
will contribute to the Company's success and to achieve long-term objectives
which will inure to the benefit of all stockholders of the Company through the
additional incentive inherent in the ownership of the Company's Shares. Options
granted under the Plan will be either "incentive stock options," intended to
qualify as such under the provisions of Section 422 of the Code, or
"nonqualified stock options." For purposes of the Plan, the term "subsidiary"
shall mean "subsidiary corporation," as such term is defined in Section 424(f)
of the Code, and "affiliate" shall have the meaning set forth in Rule 12b-2 of
the Exchange Act.

 

3

 



 

--------------------------------------------------------------------------------

 

ARTICLE 3

 

SHARES SUBJECT TO AWARDS

 

3.1.     Number of Shares. Subject to the adjustment provisions of Section 10.11
hereof, the maximum number of Shares that may be delivered pursuant to all
Awards granted under this Plan shall be 12,000,000 Shares. This aggregate Share
limit, as adjusted, shall constitute and be referred to as the "Share Limit."
For purposes of this Section 3.1, the Shares that shall be counted toward the
Share Limit shall include all Shares:

 

(1) issued or issuable pursuant to Options that have been or may be exercised;

 

 

(2) issued or issuable pursuant to Share Purchase Awards; and

 

 

(3)

issued as, or subject to issuance as, a Restricted Share Award.

 

3.2. Shares Subject to Terminated Awards. The Shares covered by any unexercised
portions of terminated or expired Options granted under the Plan, Shares covered
by a Restricted Share Award that is forfeited as provided in the Plan and Shares
subject to any Awards which are otherwise surrendered by the Participant without
receiving any payment or other benefit with respect thereto may again be subject
to new Awards under the Plan. In the event the exercise price of an Option is
paid in whole or in part through the delivery of Shares, the number of Shares
issuable in connection with the exercise of the Option shall not again be
available for the grant of Awards under the Plan. Shares subject to Options, or
portions thereof, which have been surrendered in connection with the exercise of
stock appreciation rights shall not again be available for the grant of Awards
under the Plan.

 

3.3.   Character of Shares. Shares delivered under the Plan may be authorized
and unissued Shares or Shares acquired by the Company, or both.

 

3.4.     Limitations on Grants to Individual Participant. Subject to adjustments
pursuant to the provisions of Section 10.11 hereof, the number of Shares which
may be granted hereunder to any Employee during any fiscal year under all forms
of Awards shall not exceed 1,500,000 Shares.

 

ARTICLE 4

 

ELIGIBILITY AND ADMINISTRATION

 

4.1.     Awards to Employees and Directors. (a) Participants shall consist of
such key officers, employees, consultants, advisors and directors of the Company
or any of its subsidiaries or affiliates as the Committee shall select from time
to time, provided, however, that an Option that is intended to qualify as an
"incentive stock option" may be granted only to an individual that is an
Employee. The Committee's designation of a Participant in any year shall not
require the Committee to designate such person to receive Awards or grants in
any other year. The designation of a Participant to receive Awards or grants
under one portion of the Plan shall not require the Committee to include such
Participant under other portions of the Plan.

 

(b)       No Option which is intended to qualify as an "incentive stock option"
may be granted to any Employee who, at the time of such grant, owns, directly or
indirectly (within

 

4

 



 

--------------------------------------------------------------------------------

the meaning of Sections 422(b)(6) and 424(d) of the Code), Shares possessing
more than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or any of its subsidiaries or affiliates, unless at the
time of such grant, (i) the exercise price is fixed at not less than 110% of the
Fair Market Value of the Shares subject to such Option, determined on the date
of the grant, and (ii) the exercise of such Option is prohibited by its terms
after the expiration of five years from the date such Option is granted.

 

4.2.     Administration. (a) The Plan shall be administered by a committee (the
"Committee") consisting of not fewer than two Directors as designated by the
Directors. The Directors may remove from, add members to, or fill vacancies in
the Committee. Each member of the Committee shall be a Non-Employee Director and
an Outside Director, except that if the Directors determine that (i) the Plan
cannot or need not satisfy the requirements of Rule 16b-3 of the Exchange Act
(such that grants of Awards are not or need not be exempt from Section 16(b) of
the Exchange Act), then there may be less than two members of the Committee and
the members of the Committee need not be Non-Employee Directors or (ii) they no
longer want the Plan to comply with the requirements of Section 162(m) of the
Code and the regulations thereunder or the Plan need not comply with such
requirements, then there may be less than two members of the Committee and the
members of the Committee need not be Outside Directors. The Compensation
Committee of the Board of Directors of the Company shall comprise the Committee
under the Plan so long as the members of the Compensation Committee meet the
requirements set forth in this clause (a).

 

(b)       The Committee is authorized, subject to the provisions of the Plan, to
establish such rules and regulations as it may deem appropriate for the conduct
of meetings and proper administration of the Plan. All actions of the Committee
shall be taken by majority vote of its members. Subject to the requirements of
Section 16(b) of the Exchange Act and Section 162(m) of the Code (in each case
to the extent applicable), the Committee in its discretion may delegate to the
Chairman of the Board and/or Chief Executive Officer of the Company the right to
grant Awards under the Plan on such terms and conditions as the Committee may
from time to time establish.

 

(c)       Subject to the provisions of the Plan, the Committee shall have
authority, in its sole discretion, to grant Awards under the Plan, to interpret
the provisions of the Plan and, subject to the requirements of applicable law,
including (if applicable) Rule 16b-3 of the Exchange Act, to prescribe, amend,
and rescind rules and regulations relating to the Plan or any Award thereunder
as it may deem necessary or advisable. All decisions made by the Committee
pursuant to the provisions of the Plan shall be final, conclusive and binding on
all persons, including the Company, its stockholders, Directors and Employees,
and other Plan Participants.

 

5

 



 

--------------------------------------------------------------------------------



ARTICLE 5

 

OPTIONS

 

5.1.     Grant of Options. The Committee shall determine, within the limitations
of the Plan, those key individuals and the Directors and Employees to whom
Options are to be granted under the Plan, the number of Shares that may be
purchased under each such Option and the exercise price of each such Option, and
shall designate such Options at the time of the grant as either "incentive stock
options" or "nonqualified stock options"; provided, however, that Options
granted to Employees of an affiliate (that is not also a subsidiary) or to
non-employees of the Company may only be "nonqualified stock options."

 

5.2.     Share Option Agreements; etc. All Options granted pursuant to the Plan
(a) shall be authorized by the Committee and (b) shall be evidenced in writing
by stock option agreements ("Share Option Agreements") in such form and
containing such terms and conditions as the Committee shall determine which are
not inconsistent with the provisions of the Plan, and, with respect to any Share
Option Agreement granting Options which are intended to qualify as "incentive
stock options," are not inconsistent with Section 422 of the Code. Granting of
an Option pursuant to the Plan shall impose no obligation on the recipient to
exercise such Option. Any individual who is granted an Option pursuant to the
Plan may hold more than one Option granted pursuant to the Plan at the same time
and may hold both "incentive stock options" and "nonqualified stock options" at
the same time. To the extent that any Option does not qualify as an "incentive
stock option" (whether because of its provisions, the time or manner of its
exercise or otherwise) such Option or the portion thereof which does not so
qualify shall constitute a separate "nonqualified stock option."

 

5.3.     Option Exercise Price. Subject to Section 4.1(b), the exercise price
per each Share purchasable under any Option granted pursuant to the Plan shall
not be less than 100% of the Fair Market Value of such Share on the date of the
grant of such Option.

 

5.4.     Other Provisions. Options granted pursuant to this Article 5 shall be
made in accordance with the terms and provisions of Article 10 hereof and any
other applicable terms and provisions of the Plan.

 

ARTICLE 6

 

STOCK APPRECIATION RIGHTS

 

6.1.     Grant and Exercise. Share appreciation rights may be granted in
conjunction with all or part of any Option granted under the Plan provided such
rights are granted at the time of the grant of such Option. A "stock
appreciation right" is a right to receive cash or Shares, as provided in this
Article 6, in lieu of the purchase of a Share under a related Option. A stock
appreciation right or applicable portion thereof shall terminate and no longer
be exercisable upon the termination or exercise of the related Option, and a
stock appreciation right granted with respect to less than the full number of
Shares covered by a related Option shall not be reduced until, and then only to
the extent that, the exercise or termination of the related Option exceeds the
number of Shares not covered by the stock appreciation right. A stock
appreciation right may be exercised by the holder thereof in accordance with
Section 6.2 by giving written notice thereof to the Company and surrendering the
applicable portion of the related Option. Upon giving such notice and surrender,
the holder shall be entitled to receive an amount

 

6

 



 

--------------------------------------------------------------------------------

determined in the manner prescribed in Section 6.2. Options which have been so
surrendered, in whole or in part, shall no longer be exercisable to the extent
the related stock appreciation rights have been exercised.

 

6.2.     Terms and Conditions. Share appreciation rights shall be subject to
such terms and conditions, not inconsistent with the provisions of the Plan, as
shall be determined from time to time by the Committee, including the following:

 

(a)       Share appreciation rights shall be exercisable only at such time or
times and to the extent that the Options to which they relate shall be
exercisable in accordance with the provisions of the Plan.

 

(b)       Upon the exercise of a stock appreciation right, a holder shall be
entitled to receive up to, but no more than, an amount in cash or whole Shares
equal to the excess of the then Fair Market Value of one Share over the exercise
price per Share specified in the related Option multiplied by the number of
Shares in respect of which the stock appreciation right shall have been
exercised. The holder of a stock appreciation right shall specify in his written
notice of exercise, whether payment shall be made in cash or in whole Shares.
Each stock appreciation right may be exercised only at the time and so long as a
related Option, if any, would be exercisable or as otherwise permitted by
applicable law.

 

(c)       Upon the exercise of a stock appreciation right, the Option or part
thereof to which such stock appreciation right is related shall be deemed to
have been exercised for the purpose of the Share Limit.

 

(d)       With respect to stock appreciation rights granted in connection with
an Option that is intended to be an “incentive stock option,” the following
shall apply: (i) no stock appreciation right shall be transferable otherwise
than by will or by the laws of descent and distribution, and stock appreciation
rights shall be exercisable, during the holder's lifetime, only by the holder;
and (ii) stock appreciation rights granted in connection with an Option may be
exercised only when the Fair Market Value of the Shares subject to the Option
exceeds the exercise price at which Shares can be acquired pursuant to the
Option.

 

ARTICLE 7

 

[Intentionally omitted]

 

ARTICLE 8

 

RESTRICTED STOCK AWARDS

 

8.1.     Restricted Share Awards. (a) Grant. A grant of Shares made pursuant to
this Article 8 is referred to as a "Restricted Share Award." The Committee may
grant to any Employee an amount of Shares in such manner, and subject to such
terms and conditions relating to vesting, forfeitability and restrictions on
delivery and transfer (whether based on performance standards, periods of
service or otherwise) as the Committee shall establish (such Shares, "Restricted
Shares"). The terms of any Restricted Share Award granted under this Plan shall
be set forth in a written agreement (a "Restricted Share Agreement") which shall
contain provisions determined by the Committee and not inconsistent with this
Plan. The provisions of Restricted Share Awards need not be the same for each
Participant receiving such Awards.

 

7

 



 

--------------------------------------------------------------------------------

(b)       Issuance of Restricted Shares. As soon as practicable after the date
of grant of a Restricted Share Award by the Committee, the Company shall cause
to be transferred on the books of the Company, Shares registered in the name of
the Company, as nominee for the Participant, evidencing the Restricted Shares
covered by the Award; provided, however, such Shares shall be subject to
forfeiture to the Company retroactive to the date of grant, if a Restricted
Share Agreement delivered to the Participant by the Company with respect to the
Restricted Shares covered by the Award is not duly executed by the Participant
and timely returned to the Company. All Restricted Shares covered by Awards
under this Article 8 shall be subject to the restrictions, terms and conditions
contained in the Plan and the Restricted Share Agreement entered into by and
between the Company and the Participant. Until the lapse or release of all
restrictions applicable to an Award of Restricted Shares, the share certificates
representing such Restricted Shares shall be held in custody by the Company or
its designee.

 

(c)       Shareholder Rights. Beginning on the date of grant of the Restricted
Share Award and subject to execution of the Restricted Share Agreement as
provided in Sections 8.1(a) and (b), the Participant shall become a stockholder
of the Company with respect to all Shares subject to the Restricted Share
Agreement and shall have all of the rights of a stockholder, including, but not
limited to, the right to vote such Shares and the right to receive distributions
made with respect to such Shares; provided, however, that any Shares distributed
as a dividend or otherwise with respect to any Restricted Shares as to which the
restrictions have not yet lapsed shall be subject to the same restrictions as
such Restricted Shares and shall be represented by book entry and held as
prescribed in Section 8.1(b).

 

(d)       Restriction on Transferability. None of the Restricted Shares may be
assigned or transferred (other than by will or the laws of descent and
distribution), pledged or sold prior to lapse or release of the restrictions
applicable thereto.

 

(e)       Delivery of Shares Upon Release of Restrictions. Upon expiration or
earlier termination of the forfeiture period without a forfeiture and the
satisfaction of or release from any other conditions prescribed by the
Committee, the restrictions applicable to the Restricted Shares shall lapse. As
promptly as administratively feasible thereafter, subject to the requirements of
the Plan, the Company shall deliver to the Participant or, in case of the
Participant's death, to the Participant's beneficiary, one or more stock
certificates for the appropriate number of Shares, free of all such
restrictions, except for any restrictions that may be imposed by law.

 

8.2.     Terms of Restricted Shares. (a) Forfeiture of Restricted Shares.
Subject to Section 8.2(b), all Restricted Shares shall be forfeited and returned
to the Company and all rights of the Participant with respect to such Restricted
Shares shall terminate unless the Participant continues in the service of the
Company as an Employee until the expiration of the forfeiture period for such
Restricted Shares and satisfies any and all other conditions set forth in the
Restricted Share Agreement. The Committee in its sole discretion, shall
determine the forfeiture period (which may, but need not, lapse in installments)
and any other terms and conditions applicable with respect to any Restricted
Share Award.

 

(b)       Waiver of Forfeiture Period. Notwithstanding anything contained in
this Article 8 to the contrary, the Committee may, in its sole discretion, waive
the forfeiture period and any other conditions set forth in any Restricted Share
Agreement under appropriate circumstances (including the death, Disability or
retirement of the Participant or a material change in circumstances arising
after the date of an Award) and subject to such terms and

 

8

 



 

--------------------------------------------------------------------------------

conditions (including forfeiture of a proportionate number of the Restricted
Shares) as the Committee shall deem appropriate.

 

ARTICLE 9

 

PERFORMANCE AWARDS

 

The Committee may grant, either alone or in addition to other Awards granted
under the Plan, Performance Awards to such Participants as the Committee
authorizes on such terms as the Committee may from time to time establish. With
respect to Qualifying Performance Awards, the Committee shall establish targets
only in terms of one or more of the following objective measures: Share price,
earnings per Share, total shareholder return, return on equity, return on
investment, cost control, working capital, cash flow management, operating
income, gross or operating margins, cash flow margins, revenue growth,
management development, succession planning, earnings before interest and taxes,
earnings before interest, taxes, depreciation and amortization, net income,
market share, customer satisfaction or employee satisfaction. If the Committee
does not desire the Performance Award to qualify for a tax deduction, the
measures of performance or other criteria for such Performance Awards shall be
established by the Committee in its absolute discretion. Performance Awards,
including Qualifying Performance Awards, may be paid in cash, by grant of
Options, Share Purchase Awards, Restricted Share Awards, stock appreciation
rights or any other form of property as the Committee shall determine.
Performance Awards shall entitle the Participant to receive up to a maximum of
100% of the Performance Award if the measures of performance established by the
Committee are met. The Committee shall determine the times at which Performance
Awards are to be made and all conditions of such awards prior to the date of
grant, provided, however, that Performance Awards are paid no later than March
15 of the year following the year in which the performance measures are met.
Performance Awards shall be subject to any applicable federal, state or local
withholding tax requirements. The maximum amount of Qualifying Performance
Awards that may be granted to any Participant with respect to each calendar year
(whether or not then vested) cannot exceed $5,000,000. Qualifying Performance
Awards shall be made in a manner that satisfies Sections 162(m) and 409A of the
Code.

 

ARTICLE 10

 

GENERALLY APPLICABLE PROVISIONS

 

10.1.   Option Period. Subject to Section 4.1(b), the period for which an Option
is exercisable shall not exceed ten years from the date such Option is granted,
provided, however, in the case of an Option that is not intended to be an
“incentive stock option,” the Committee may prescribe a period in excess of ten
years. After the Option is granted, the option period may not be reduced,
subject to expiration due to termination of employment or a Change in Control of
the Company.

 

10.2.   Fair Market Value. If the Shares are listed or admitted to trading on a
securities exchange registered under the Exchange Act, the "Fair Market Value"
of a Share as of a specified date shall mean the per Share closing price of the
Shares for the day immediately preceding the date as of which Fair Market Value
is being determined (or if there was no reported closing price on such date, on
the last preceding date on which the closing price was reported) on the
principal securities exchange on which the Shares are listed or admitted to
trading. If the Shares are not listed or admitted to trading on any such
exchange but are listed as a national market security on the NASDAQ Stock
Market, Inc. ("NASDAQ"), traded in the

 

9

 



 

--------------------------------------------------------------------------------

over-the-counter market or listed or traded on any similar system then in use,
the Fair Market Value of a Share shall be the last sales price for the day
immediately preceding the date as of which the Fair Market Value is being
determined (or if there was no reported sale on such date, on the last preceding
date on which any reported sale occurred) reported on such system. If the Shares
are not listed or admitted to trading on any such exchange, are not listed as a
national market security on NASDAQ and are not traded in the over-the-counter
market or listed or traded on any similar system then in use, but are quoted on
NASDAQ or any similar system then in use, the Fair Market Value of a Share shall
be the average of the closing high bid and low asked quotations on such system
for the Shares on the date in question. If the Shares are not publicly traded,
Fair Market Value shall be determined by the Committee in its sole discretion by
application of a reasonable valuation method, including without limitation the
respective values of other companies comparable to the Company in terms of
product lines, markets, profitability, growth rates, and other considerations.
The Committee may, in its sole discretion, seek the advice of outside experts in
connection with any such determination. An Option shall be considered granted on
the date the Committee acts to grant the Option or such later date as the
Committee shall specify.

 

10.3.   Exercise of Awards. Vested Awards granted under the Plan shall be
exercised by the Participant thereof (or by his executors, administrators,
guardian or legal representative, as provided in Sections 10.6 and 10.7) as to
all or part of the Shares covered thereby, by the giving of written notice of
exercise to the Company, specifying the number of Shares to be purchased or
stock appreciation rights to be exercised, accompanied by payment of the full
purchase price for the Shares being purchased or exercise price for the stock
appreciation rights being exercised. Full payment of such purchase price or
exercise price shall be made at the time of exercise and shall be made (i) in
cash or by certified check or bank check, (ii) with the consent of the
Committee, by delivery of a promissory note in favor of the Company upon such
terms and conditions as determined by the Committee, (iii) with the consent of
Committee, by tendering previously acquired Shares (valued at Fair Market Value,
as determined by the Committee as of the date of tender), (iv) if the Shares are
traded on a national securities exchange, NASDAQ or quoted on a national
quotation system sponsored by the National Association of Securities Dealers,
Inc. and the Committee authorizes exercise through the delivery of irrevocable
instructions to a broker, to deliver promptly to the Company an amount of Shares
having a Fair Market Value equal to the purchase price, or (v) with the consent
of the Committee, any combination of (i), (ii), (iii) and (iv); provided,
however, that payment may not be pursuant to (iii) above unless the Participant
shall have owned the Shares being tendered in payment for a period of at least
six months prior to the date of exercise of the Option or stock appreciation
right. In connection with a tender of previously acquired Shares pursuant to
clause (iii) above, the Committee, in its sole discretion, may permit the
Participant to constructively exchange Shares already owned by the Participant
in lieu of actually tendering such Shares to the Company, provided that adequate
documentation concerning the ownership of the Shares to be constructively
tendered is furnished in form satisfactory to the Committee. The notice of
exercise, accompanied by such payment, shall be delivered to the Company at its
principal business office or such other office as the Committee may from time to
time direct, and shall be in such form, containing such further provisions
consistent with the provisions of the Plan, as the Committee may from time to
time prescribe. In no event may any Award granted hereunder be exercised for a
fraction of a Share. The Company shall effect the transfer of Shares purchased
pursuant to an Award as soon as practicable, and, within a reasonable time
thereafter, such transfer shall be evidenced on the books of the Company. No
adjustment shall be made for cash dividends or other rights for which the record
date is prior to the date of such issuance.

 

10

 



 

--------------------------------------------------------------------------------

10.4.   Non-Transferability of Awards. Except as provided in Section 10.12, no
unvested Award or Award subject to a forfeiture period shall be assignable or
transferable by the Participant, other than by will or the laws of descent and
distribution.

 

10.5.   Termination of Employment. Except with respect to Share Purchase Awards
covered by Section 7.4, in the event of the termination of employment of a
Participant or the termination or separation from service of an advisor or
consultant or a Director (who is a Participant) for any reason (other than by
reason of death, Disability or Change in Control of the Company as provided
below), the term of any Awards granted to such Participant under this Plan and
not previously exercised or expired, to the extent vested on the date of or as a
result of such termination, shall expire six (6) months after the date of such
termination or separation, provided, however, that in no instance may the term
of an Award, as so extended, exceed the maximum term established pursuant to
Section 4.1(b)(ii) or 10.1 above.

 

10.6.   Key Employee Limitation.To the extent any Awards granted hereunder are
deferred compensation under Section 409A of the Code, a Participant who is a
“specified employee” under Section 409A(a)(2)(B)(i) of the Code, i.e., a key
employee of the Company (as defined in Section 416(i) of the Code without regard
to paragraph (5) thereof) shall not be entitled to any amounts payable under
this Plan by reason of a Participant’s termination of employment before six
months after such termination of employment or the Participant’s death, if
earlier. At the end of the six-month period, payments that would have been
payable but for the Participant being a “specified employee” and subject to this
limitation shall be paid in a lump sum, without interest, on the first day of
the seventh month following the Participant’s termination of employment.

 

10.7.   Death. Except for Share Purchase Awards covered by Section 7.4, in the
event a Participant dies while employed or otherwise engaged by the Company or
any of its subsidiaries or affiliates or during his term as a Director of the
Company or any of its subsidiaries or affiliates, as the case may be, (i) any
unvested Awards granted to such Participant under the Plan shall immediately
vest and (ii) any Awards granted to such Participant not previously expired or
exercised shall be exercisable by the estate of such Participant or by any
person who acquired such Option by bequest or inheritance, at any time within
one year after the death of such Participant, unless earlier terminated pursuant
to its terms, provided, however, that if the term of such Option would expire by
its terms within twelve (12) months after such Participant’s death, the term of
such Option shall be extended until twelve (12) months after such Participant’s
death, provided further, however, that in no instance may the term of the
Option, as so extended, exceed the maximum term established pursuant to Section
4.1(b)(ii) or 10.1 above.

 

10.8.   Disability. Except for Share Purchase Awards covered by Section 7.4, the
event of the termination of employment of a Participant or the separation from
service of a Director (who is a Participant) due to Disability, (i) any unvested
Awards granted to such Participant shall immediately vest and (ii) such
Participant, or his guardian or legal representative, shall have the unqualified
right to exercise any Awards which have not been previously exercised or expired
at any time within one year after such termination or separation, unless earlier
terminated pursuant to its terms, provided, however, that if the term of such
Award would expire by its terms within twelve (12) months after such termination
or separation, the term of such Award shall be extended until twelve (12) months
after such termination or separation, provided further, however, that in no
instance may the term of the Award, as so extended, exceed the maximum term
established pursuant to Section 4.1(b)(ii) or 10.1 above.

 

11

 



 

--------------------------------------------------------------------------------

10.9.   Change in Control of the Company. Except for Share Purchase Awards
covered by Section 7.4, in the event of a Change in Control of the Company, (i)
any unvested Awards granted to a Participant shall immediately vest and (ii)
such Participant shall have the unqualified right to exercise any Awards which
have not been previously exercised or expired within three (3) years after such
Change in Control of the Company, provided, however, that if the term of such
Awards would expire by its terms within three (3) years after such Change in
Control of the Company, the term of such Awards shall be extended until three
(3) years after such Change in Control of the Company, provided further,
however, that in no instance may the term of the Awards, as so extended, exceed
the maximum term established pursuant to Section 4.1(b)(ii) or 10.1 above.

 

10.10. Six-Month Holding Period. Notwithstanding anything to the contrary in the
Plan, each Option (or the Shares underlying the Option) granted to an individual
who is subject to Section 16 of the Exchange Act, must be held by such
individual for a combined period of at least six (6) months from the date the
Option is granted (or until such earlier date as satisfies any legal requirement
for exemption under Rule 16b-3 of the Exchange Act and as satisfies all other
applicable law); provided that the sale, transfer or other disposition of any
Shares underlying any such Option shall be permitted within such period to the
extent the sale, transfer or other disposition is exempt under Rule 16b-3 of the
Exchange Act and all other applicable law.

 

10.11  Amendment and Modification of the Plan. The Board of Directors of the
Company may, from time to time, alter, amend, suspend or terminate the Plan as
it shall deem advisable, subject to any requirement for stockholder approval
imposed by applicable law or any rule of any stock exchange or quotation system
on which Shares are listed or quoted; provided that the Board of Directors may
not, without the approval of the Company's stockholders, (a) amend the Plan to
increase the number of Shares that may be the subject of Awards under the Plan
(except for adjustments pursuant to Section 10.11) or (b) amend the exercise
price of any Option granted to an amount lower than the exercise price of such
Option on the date of grant. In addition, no amendments to, or termination of,
the Plan shall in any way impair the rights of a Participant under any Award
previously granted without such Participant's consent.

 

10.12. Adjustments. In the event that the Committee shall determine that any
dividend or other distribution (whether in the form of cash, Shares, other
securities, or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Shares or other securities, the issuance of warrants
or other rights to purchase Shares or other securities, or other similar
corporate transaction or event affects the Shares with respect to which Awards
have been or may be issued under the Plan, such that an adjustment is determined
by the Committee to be appropriate in order to prevent dilution or enlargement
of the benefits or potential benefits intended to be made available under the
Plan, then the Committee shall, in such manner as the Committee may deem
equitable, adjust any or all of (i) the number and type of Shares that
thereafter may be made the subject of Awards, (ii) the number and type of Shares
subject to outstanding Awards, and (iii) the grant or exercise price with
respect to any Award, or, if deemed appropriate, make provision for a cash
payment to the holder of any outstanding Award; provided, in each case, that
with respect to "incentive stock options," no such adjustment shall be
authorized to the extent that such adjustment would cause such options to
violate Section 422(b) of the Code or any successor provision; and provided
further, that the number of Shares subject to any Award denominated in Shares
shall always be a whole number. In the event of any reorganization, merger,
consolidation, split-up, spin-off, or other business combination involving the
Company (each, a "Reorganization"), the Committee may cause any Award
outstanding as of the effective date of the Reorganization to be canceled in

 

12

 



 

--------------------------------------------------------------------------------

consideration of a cash payment or alternate Award made to the holder of such
canceled Award equal in value to the fair market value of such canceled Award.
The determination of fair market value shall be made by the Committee, as the
case may be, in its sole discretion.Notwithstanding the foregoing, in the event
it is determined that any Awards are subject to the requirements of Section
409A, any adjustments provided for in this section shall be made in accordance
with Section 409A.

 

10.13. Other Provisions. Notwithstanding anything in this Plan to the contrary,
if the Board of Directors determines that the Plan cannot, or that an Award need
not, satisfy the requirements of Rule 16b-3 of the Exchange Act (such that
grants of Awards are not or need not be exempt from Section 16(b) of the
Exchange Act), then the Committee shall have the authority to waive or modify
those provisions of the Plan which are intended to satisfy such Rule 16b-3
requirements. In addition, the Committee may allow a Participant who has been
granted "nonqualified stock options" and any stock appreciation rights granted
in tandem therewith to transfer any or all of such Options (along with any
tandem stock appreciation rights) to a Family Member (defined below) in whole or
in part and in such circumstances, and under such conditions as specified by the
Committee. An Award that is transferred to a Family Member pursuant to the
preceding sentence (i) may not be subsequently transferred otherwise than by
will or by the laws of descent and distribution and (ii) remains subject to the
terms of this Plan and the Award agreement. "Family Member" means, solely to the
extent provided for in Securities Act Form S-8, any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing the employee's household (other than a tenant or employee), a trust in
which these persons have more than 50% of the beneficial interest, a foundation
in which these persons (or the employee) control the management of assets, and
any other entity in which these persons (or the employee) own more than 50% of
the voting interests or as otherwise defined in Securities Act Form S-8. The
Company shall cooperate with a Participant's transferee and the Company's
transfer agent in effectuating any transfer permitted pursuant to this Section
10.12.

 

ARTICLE 11

 

MISCELLANEOUS

 

11.1.   Tax Withholding. The Company shall have the right to make all payments
or distributions made pursuant to the Plan to a Participant (or permitted
transferee) net of any applicable federal, state and local withholding taxes
arising as a result of the grant of any Award, exercise of an Option or stock
appreciation rights or any other event occurring pursuant to this Plan. The
Company shall have the right to withhold from such Participant (or permitted
transferee) such withholding taxes as may be required by law, or to otherwise
require the Participant (or permitted transferee) to pay such withholding taxes.
If the Participant (or permitted transferee) shall fail to make such tax
payments as are required, the Company or its subsidiaries or affiliates shall,
to the extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to such Participant (or permitted transferee)
or to take such other action as may be necessary to satisfy such withholding
obligations. In satisfaction of the requirement to pay withholding taxes, the
Participant (or permitted transferee) may make a written election, which may be
accepted or rejected in the discretion of the Committee, to have withheld a
portion of the Shares then issuable to the Participant (or permitted transferee)
pursuant to the Plan, having an aggregate Fair Market Value equal to the
withholding taxes.

 

13

 



 

--------------------------------------------------------------------------------

11.2.   Right of Discharge Reserved. Nothing in the Plan nor the grant of an
Award hereunder shall confer upon any Employee, Director or other individual the
right to continue in the employment or service of the Company or any subsidiary
or affiliate of the Company or affect any right that the Company or any
subsidiary or affiliate of the Company may have to terminate the employment or
service of (or to demote or to exclude from future Awards under the Plan) any
such Employee, Director or other individual at any time for any reason. Except
as specifically provided by the Committee, the Company shall not be liable for
the loss of existing or potential profit from an Award granted in the event of
termination of an employment or other relationship even if the termination is in
violation of an obligation of the Company or any subsidiary or affiliate of the
Company to the Employee or Director.

 

11.3.   Nature of Payments. All Awards made pursuant to the Plan are in
consideration of services performed or to be performed for the Company or any
subsidiary or affiliate of the Company. Any income or gain realized pursuant to
Awards under the Plan constitutes a special incentive payment to the Participant
and shall not be taken into account, to the extent permissible under applicable
law, as compensation for purposes of any of the employee benefit plans of the
Company or any subsidiary or affiliate of the Company except as may be
determined by the Committee or by the Directors or directors of the applicable
subsidiary or affiliate of the Company.

 

11.4.   Severability. If any provision of the Plan shall be held unlawful or
otherwise invalid or unenforceable in whole or in part, such unlawfulness,
invalidity or unenforceability shall not affect any other provision of the Plan
or part thereof, each of which remain in full force and effect. If the making of
any payment or the provision of any other benefit required under the Plan shall
be held unlawful or otherwise invalid or unenforceable, such unlawfulness,
invalidity or unenforceability shall not prevent any other payment or benefit
from being made or provided under the Plan, and if the making of any payment in
full or the provision of any other benefit required under the Plan in full would
be unlawful or otherwise invalid or unenforceable, then such unlawfulness,
invalidity or unenforceability shall not prevent such payment or benefit from
being made or provided in part, to the extent that it would not be unlawful,
invalid or unenforceable, and the maximum payment or benefit that would not be
unlawful, invalid or unenforceable shall be made or provided under the Plan.

 

11.5.   Gender and Number; Definition of Company. In order to shorten and to
improve the understandability of the Plan document by eliminating the repeated
usage of such phrases as "his or her" and any masculine terminology herein shall
also include the feminine, and the definition of any term herein in the singular
shall also include the plural except when otherwise indicated by the context. In
addition, the term Company as used herein shall include subsidiaries and
affiliates of Terex Corporation where the context makes such inclusion
appropriate.

 

11.6.   Governing Law. The Plan and all determinations made and actions taken
thereunder, to the extent not otherwise governed by the Code or the laws of the
United States, shall be governed by the laws of the State of Delaware and
construed accordingly.

 

11.7.   Effective Date of the Plan; Termination of the Plan. (a) The Plan shall
be effective on the date of the approval of the Plan by the holders of a
majority of the Shares present in person or by proxy at a duly constituted
meeting of the stockholders; provided, however, that the adoption of the Plan is
subject to such stockholder approval within 12 months after the date of adoption
of the Plan by the Board of Directors. The Plan shall be null and void and of no
effect if the foregoing condition is not fulfilled and in such event any Award
made

 

14

 



 

--------------------------------------------------------------------------------

under and pursuant to this Plan shall, notwithstanding any of the preceding
provisions of the Plan, be null and void and of no effect.

 

(b)       Awards may be granted under the Plan at any time and from time to time
after the effective date of the Plan and on or prior to March 8, 2010, on which
date the Plan will terminate except as to Awards then outstanding under the
Plan. Such outstanding Awards shall remain in effect and unimpaired until they
have been exercised or have terminated or expired.

 

11.8.   Captions. The captions in this Plan are for convenience of reference
only, and are not intended to narrow, limit or affect the substance or
interpretation of the provisions contained herein.

 

15

 



 

 